           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

CHRISTOPHER BLAIR DESHAUN ROBINSON,
ADC #164517                                                  PLAINTIFF

v.                        No. 2:18-cv-44-DPM

ANDREWS, Warden, EARU, ADC, et al.                       DEFENDANTS

                                ORDER
     On de nova review, the Court adopts Magistrate Judge Deere's
careful recommendation, NQ 103, and overrules Robinson's objections,
NQ 105. FED. R. CIV. P. 72(b) (1983 addition to advisory committee notes).
Robinson hasn't met proof with proof to show that he properly
exhausted his claims before filing this lawsuit. Defendants' motions for
summary judgment, NQ 85 & NQ 88, are therefore granted. Robinson's
pending motions and embedded motions, NQ 104 & NQ 105, are denied as
moot. His remaining claims will be dismissed without prejudice.
     So Ordered.



                                       D .P. Marshall Jr.
                                       United States District Judge
